Citation Nr: 1342310	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-40 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye condition, to include bilateral primary open-angle glaucoma (POAG), cataracts, presbyopia and epimacular membrane.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was last before the Board in April 2012 at which time it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran was afforded a VA examination, pursuant to a prior Board remand dated in that same month.  In April 2012, the Board remanded the claim, once again to afford the Veteran a VA examination and obtain an etiological opinion with respect to any disabilities of the eye that were present, including cataracts, during the course of the claim.  The remand directives stated that "the examiner's attention is directed to the Veteran's reports of eye trouble since service."  

In May 2012, the Veteran was again afforded a VA examination.  The examination report contains a negative etiological opinion, but no rationale.  Accordingly, the Agency of Original Jurisdiction (AOJ) sought an addendum and an addendum with rationale was provided in January 2013, which addressed glaucoma, epimacular membrane and cataracts with subsequent removal and lens implantation.  However, the January 2013 negative etiological opinion relies solely on a lack of documentation, as opposed to any lay evidence offered by the Veteran.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, when the Board remanded the claim in April 2012, it directed that the AOJ ask that the Veteran provide information regarding any medical records pertaining to his claim that had not already been associated with the claims folder, to include any records from the Hamilton Eye Institute.  Based upon the Veteran's response, if any, the AOJ was to attempt to obtain any such evidence.  In an April 2012, letter the AOJ requested this information from the Veteran; however, the letter was returned, apparently as undeliverable.  Notably, a Report of General Information (VA Form 21-0820) dated in January 2013, indicates that the Veteran had changed his mailing address.  Upon remand, the AOJ should again request this information from the Veteran and proceed accordingly based upon his response, if any, and the request should be sent to the latest address of record.  

Along these lines, the Board notes that in February 2013, the AOJ sent a Supplemental Statement of the Case (SSOC) to the address disclosed in the January 2013 Report of General Information, and that the SSOC was returned as "UTF," i.e. "unable to forward."  Nevertheless, correspondence from the Board regarding re-certification of the appeal was sent to the Veteran in April 2013 and has not been returned as undeliverable.  Upon remand, a copy of the SSOC should be mailed to the Veteran's latest address of record.  

Because the claims file is being returned it should also be updated to include recent VA treatment records dating from January 17, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records dating from January 17, 2012, including any ophthalmology examinations.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Ask the Veteran to provide or identify any medical records pertaining to his claim that are not already associated with the claims folder, to include records from the Hamilton Eye Institute.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Send the Veteran a copy of the February 2013 SSOC to the latest address of record.  

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any bilateral eye disorder found to be present, to include POAG, cataracts and epimacular membrane.  

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that current bilateral eye disorders, to include POAG, cataracts, epimacular membrane and any other disorders found on examination, are related to or had their onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his eyes in service and thereafter and should consider his statements in providing the opinion.  

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed. All indicated tests must be performed, and all findings reported in detail.  

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a SSOC  and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


